227 Kan. 741 (1980)
609 P.2d 680
STATE OF KANSAS, Petitioner,
v.
STEPHEN R. McGREW, Respondent.
No. 80-51775-S Bar Docket No. W1657
Supreme Court of Kansas.
April 28, 1980.
WHEREAS, heretofore a proceeding was conducted by the Kansas Board for Discipline of Attorneys to inquire into the complaint of alleged professional misconduct of Stephen R. McGrew; and
WHEREAS, following a full hearing as to such complaint, the Board of Discipline found that Stephen R. McGrew, of Johnson County, Kansas, after accepting employment to defend a client in a civil action in the District Court of Johnson County, Kansas, failed to file an answer to the petition in such action; failed to file a counterclaim, which appears to have been valid, on behalf of his client; failed to appear in court on numerous occasions after having been duly noticed to do so and allowed a default judgment to be taken against his client, which default judgment upon a subsequent hearing was modified but not set aside; all in violation of DR 6-101(A)(2) and (3), and DR 7-101(A)(2), 225 Kan. civ; and
WHEREAS, the Board of Discipline made a written report thereof which has been filed with this Court wherein findings of fact and certain conclusions were made and a recommendation made to this Court that the respondent, Stephen R. McGrew, be disciplined by public censure; and
WHEREAS, such recommendation is advisory only and not binding upon the Court; and
WHEREAS, respondent was duly notified of the findings and conclusions of the Board of Discipline and has not filed any exceptions thereto, but requested an opportunity to appear before the Court on the matter of the discipline to be imposed; and
WHEREAS, on the 4th day of April, 1980, the matter came on for hearing before the Court, the State of Kansas appearing by Roger Walter, disciplinary counsel, and respondent appearing in person, and the Court, after consideration of the report and being fully advised in the premises, finds that the respondent Stephen *742 R. McGrew should be disciplined by the imposition of indefinite suspension.
IT IS THEREFORE BY THE COURT CONSIDERED, ORDERED AND ADJUDGED that Stephen R. McGrew be, and he is hereby disciplined by indefinite suspension from the practice of law until the further order of the Court and that he pay the costs of the proceeding.
IT IS FURTHER ORDERED THAT this Order of Suspension be published in the official Kansas Reports.
BY ORDER OF THE COURT, dated this 28th day of April, 1980.